                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

KRISTINE ANN LIEVEN,

                     Plaintiff,
                                                       Case No. 19-CV-660-JPS
v.

WARDEN SARA COOPER, SECURITY
DIRECTOR JON NOBLE, and CAPT.                                          ORDER
WENZEL,

                     Defendants.


        Plaintiff, proceeding pro se, filed a complaint in this matter and a

 motion for leave to proceed in forma pauperis. (Docket #1 and #2). In order

 to allow a plaintiff to proceed without paying the $400 filing fee, the Court

 must first decide whether the plaintiff has the ability to pay the filing fee

 and, if not, whether the lawsuit states a claim for relief. 28 U.S.C. §§ 1915(a),

 (e)(2)(B).

        On the question of indigence, although Plaintiff need not show that

 she is totally destitute, Zaun v. Dobbin, 628 F.2d 990, 992 (7th Cir. 1980), it

 must be remembered that the privilege of proceeding in forma pauperis “is

 reserved to the many truly impoverished litigants who, within the District

 Court’s sound discretion, would remain without legal remedy if such

 privilege were not afforded to them,” Brewster v. N. Am. Van Lines, Inc., 461

 F.2d 649, 651 (7th Cir. 1972). Plaintiff’s motion states that she is unemployed

 and receives government assistance to pay for food. Her expenses exceed

 $1,000 per month, and she has no savings. In light of these representations,

 the Court finds that Plaintiff is indigent for purpose of prepaying the filing

 fee. She will be granted leave to proceed in forma pauperis.
       Notwithstanding the payment of any filing fee, however, when a

plaintiff asks leave to proceed in forma pauperis, the Court must screen the

complaint and dismiss it or any portion thereof if it has raised claims that

are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A claim is legally

frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Hutchinson ex rel. Baker v. Spink, 126 F.3d

895, 900 (7th Cir. 1997). The Court may dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327.

       To state a cognizable claim under the federal notice pleading system,

a plaintiff is required to provide a “short and plain statement of the claim

showing that [she] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary to plead specific facts; rather, the plaintiff’s statement need only

“give the defendant fair notice of what the…claim is and the grounds upon

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that offers

“labels and conclusions” or “formulaic recitation of the elements of a cause

of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555). To state a claim, a complaint must contain

sufficient factual matter, accepted as true, “that is plausible on its face.” Id.

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The complaint allegations “must be enough to




                                  Page 2 of 4
raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555

(citation omitted).

       Plaintiff alleges that Defendant Capt. Wenzel (“Wenzel”) applied

excessive force to her on August 3, 2018, while she was incarcerated at

Taycheedah Correctional Institution. (Docket #1 at 4–5). She suggests that

Defendants Warden Sara Cooper (“Cooper”) and Security Director Jon

Noble (“Noble”) did not appropriately respond to her complaints about

Wenzel’s conduct. Id. at 5–7. She also describes a conversation with Noble

which she characterizes as threatening. Id. at 6–7. Plaintiff does not actually

describe any discrete claims she wishes to pursue, only that she seeks

damages and “a declaration saying [Defendants] were wrong[.]” Id. at 8.

       Plaintiff’s allegations, viewed generously, state a claim for excessive

force under the Eighth Amendment. The Eighth Amendment’s proscription

of cruel and unusual punishment prohibits prison authorities from

“unnecessarily and wantonly inflicting pain on inmates.” See Rivera v.

Drake, 497 F. App’x 635, 637 (7th Cir. 2012). Use of force that is maliciously

motivated, unrelated to institutional security, and lacks a legitimate

penological justification violates the Eighth Amendment. Id. Plaintiff

alleges that Wenzel painfully twisted her arms and wrists, causing her

injury, without any need to use force. Whether the facts bear this out must

be left for another day.

       Plaintiff states no claims, however, against Cooper or Noble. Neither

of them were in a position to intervene to stop Wenzel. In other words, their

handling of Plaintiff’s subsequent written complaints could not turn back

time and undo what Wenzel had done. Thus, they cannot bear Eighth

Amendment liability with respect to Wenzel’s conduct. As to the

conversation with Noble, while Plaintiff may have found it unpleasant, an


                                 Page 3 of 4
unfriendly discussion does not rise to the level of a constitutional violation.

Cooper and Noble will be dismissed as defendants.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendants Warden Sara Cooper

and Security Director Jon Noble be and the same are hereby DISMISSED

as defendants in this action;

       IT IS FURTHER ORDERED that, pursuant to an informal service

agreement between the Wisconsin Department of Justice and this court,

copies of Plaintiff’s complaint and this Order are being electronically sent

today to the Wisconsin Department of Justice for service on Defendant

Capt. Wenzel; and

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendant Capt. Wenzel shall file a responsive pleading to the complaint

within sixty days of receiving electronic notice of this Order.

       Dated at Milwaukee, Wisconsin, this 9th day of May, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 4 of 4
